OPINION — AG — YOU REQUEST AN OFFICIAL OPINION AS TO WHETHER A CERTAIN CONTRACT FOR THE SALE OF REAL ESTATE COMES WITHIN THE PROVISIONS OF THE REAL ESTATE MORTGAGE ACT. THE CONTRACT HERE INVOLVED COMES WITHIN THE PROVISIONS OF THE REAL ESTATE MORTGAGE ACT, BOTH IN ITS PRESENT AND PROSPECTIVE FORMS. THIS OPINION IS IN HARMONY WITH AN ATTORNEY GENERAL'S OPINION ADDRESSED TO BOB J. VINZANT, DATE: 64-364 AND ONE DATED: JULY 13, 1959 TO V. P. WALTERS. CITE: 68 O.S. 1961 1171-1182 [68-1171] — [68-1182], 68 O.S. 1961 1178 [68-1178], 68 O.S. 1961 1174 [68-1174] (BRUCK BAILEY)